DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because in fig. 1A, the drawing outlines of the patient “30” are faded/dotted, in figure 1B, the lines connecting “31” to “35” and “32”, “31”, “34A” and “34B” are faded/dotted, in figs. 2A, 2B, and 2C, the drawing outlines of the device 20 is faded/dotted, in figs. 3A-3C and 5A-5B, the lead lines are faded and dotted, and in figs. 4A-4B and 6A-7B, the drawing outlines of the flow chart including the boxes and the decision lines are dotted/faded. Every line must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. Additionally, the weight of all lines must be heavy enough to permit adequate reproduction. See MPEP 608.02. 
	Furthermore, the drawings are objected to because the shading in fig. 1A, 4A-4B, 6A-7B should be removed to improve clarity. Furthermore, the drawings are objected to because in figs. 3A-3C and 5A-5B, it is unclear why cross section hatch lines are used, the hatch lines should only be used for cross-section, therefore, the hatch lines should be removed to improve clarity. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Claims 1, 3, 10-11, and 19 are objected to because of the following informalities:  
In Claim 1, line 4, the term “and air pump” is suggested to be changed to --and the air pump-- in order to provide clarity. 
In Claim 1, line 6, the term “a.” is suggested to be changed to --a)-- or --(a)-- because only 1 period should be in a claim. 
In Claim 1, line 8, the term “b.” is suggested to be changed to --b)-- or --(b)-- because only 1 period should be in a claim. 
In Claim 1, line 9, the term “i.” is suggested to be changed to --i)-- or --(i)-- because only 1 period should be in a claim. 

In Claim 1, line 12, the term “iii.” is suggested to be changed to --iii)-- or --(iii)-- because only 1 period should be in a claim. 
In Claim 1, line 12, the term “presses start/stop” is suggested to be changed to --presses the start/stop-- in order to provide clarity. 
In Claim 1, line 14, the term “air pressure” is suggested to be changed to --the air pressure-- in order to provide clarity. 
In Claim 1, line 16, the term “(b).” is suggested to be changed to --(b),-- because only 1 period should be in a claim.
In Claim 3, line 6, the term “i.” is suggested to be changed to --i)-- or --(i)-- because only 1 period should be in a claim.
In Claim 3, line 7, the term “ii.” is suggested to be changed to --ii)-- or --(ii)-- because only 1 period should be in a claim. 
In Claim 3, line 9, the term “iii.” is suggested to be changed to --iii)-- or --(iii)-- because only 1 period should be in a claim. 
In Claim 10, line 2, the term “the airflow” is suggested to be changed to --an air flow-- in order to provide clarity and consistency with the remainder of the claim. 
In Claim 10, lines 6-7, the term “between the measured air flows” is suggested to be changed to --between the measured air flow over the first period and the measured air flow over the second period-- in order to clarify the claim. 
In Claim 11, line 4, the term “and air pump” is suggested to be changed to --and the air pump-- in order to provide clarity. 

In Claim 11, line 9, the term “b.” is suggested to be changed to --b)-- or --(b)-- because only 1 period should be in a claim. 
In Claim 11, line 12, the term “c.” is suggested to be changed to --c)-- or --(c)-- because only 1 period should be in a claim. 
In Claim 11, line 14, the term “i.” is suggested to be changed to --i)-- or --(i)-- because only 1 period should be in a claim. 
In Claim 11, line 17, the term “ii.” is suggested to be changed to --ii)-- or --(ii)-- because only 1 period should be in a claim. 
In Claim 11, line 20, the term “i.” is suggested to be changed to --i)-- or --(i)-- because only 1 period should be in a claim. 
In Claim 11, line 20, the term “air pressure” is suggested to be changed to --the air pressure-- in order to provide clarity. 
In Claim 11, line 21, the term “procedure.” is suggested to be changed to --procedure,-- because only 1 period should be in a claim.
In Claim 11, line 22, the term “ii.” is suggested to be changed to --ii)-- or --(ii)-- because only 1 period should be in a claim. 
In Claim 19, line 2, the term “the airflow” is suggested to be changed to --an air flow-- in order to provide clarity and consistency to the remainder of the claim. 
In Claim 19, lines 6-7, the term “between the measured air flows” is suggested to be changed to --between the measured air flow over the first period and the measured air flow over the second period-- in order to clarify the claim. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the limitation “setting the set the air pump” (line 10) is unclear and confusing as to what the applicant is trying to claim. Furthermore, “the set” lacks proper antecedent basis. 
Regarding claim 11, the limitation “Nday” (line 11) lacks proper antecedent basis, it is unclear as to what Nday stands for. For examination purpose, it is interpreted that there is “a day counter Nday” being claimed in claim 11. 
Regarding claim 11, the limitation “a counter N” is unclear if this is the same as or different from the “Nday” being claimed in claim 11, line 11. 

Any remaining claims are rejected for their dependency on a rejected base claim. 

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 11-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record Kwon (2009/0205662) and Mulcahy (2009/0038616) do not specifically disclose the claimed apparatus as presented in the claims 1-19. 
	Regarding claim 1, Kwok and Mulcahy disclose a blower for the treatment of a patient’s sleep apnea (entire device shown in fig. 1 comprising blower 2), the blower comprising: a start/stop button (see button paragraph 0082); an air pump (2, fig. 1, paragraph 0053); a processor (controller 15 and processor in paragraph 0056) connected to the start/stop button and air pump (see fig. 1, in order to take input and control the blower 2, the processor would have to be connected to the blower and the button), the processor configured to perform an acclimation procedure with the following steps: an ultimate therapeutic pressure (TP), an acclimation period (Nset), and setting a th day, the ramp pressure is 10 cm, since (6/6)x10=6)), and further discloses a Snooze button (paragraph 0097), but fails to disclose that Tsleep and when the patient presses start/stop button while performing step (b)(ii): (A) stop delivering air pressure; (B) Pause T, and (C) if T<Tsleep, then return to step (b). (D) if T>=than Tsleep, and Nset>=Nday, then reset T, increase Nday and return to step (b).
	Therefore, to modify Kwok and Mulcahy to arrive at the claimed invention would be based upon improper hindsight.
	Regarding claim 11, Kwok and Mulcahy disclose a blower for the treatment of a patient’s sleep apnea (entire device shown in fig. 1 comprising blower 2), the blower comprising: a start/stop button (see button paragraph 0082); an air pump (2, fig. 1, paragraph 0053); a processor (controller 15 and processor in paragraph 0056) connected to the start/stop button and air pump (see fig. 1, in order to take input and th day, the ramp pressure is 10 cm, since (6/6)x10=6)), and further discloses a Snooze button (paragraph 0097), but fails to disclose that Tsleep and when the patient presses the start stop button after step (b), determining if: i. Tsleep has elapsed since the patients press of the start/stop button from step (b), if so increment a counter N, stop delivering air pressure and return to step (b); ii. Tsleep has not elapsed since the patients press of the start/stop button from step (b), if so then determine if the day counter N exceeds the acclimation period: i. If so, then stop delivering air pressure and exit acclimation procedure. ii. If not, then stop delivering air pressure and return to step (b).
.

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bassin (10,688,263) is cited to show a ventilation device comprising a ramp function. 
	Kirollos (2018/0071471) is cited to show an apparatus and method for adaptive ramped control of positive airway pressure. 
	Matthews (2006/0000475) is cited to show an apparatus having a ramp activation button. 
	McGroary (2011/0308518) is cited to show an apparatus having a ramp activation button. 
	Hill (2011/0164002) is cited to show an apparatus having an on/off dial button for setting a ramp time. 
	Servidio (5,117,819) is cited to show a positive pressure device comprising a pressure ramp function.  
Reed (2007/0193583) is cited to show a PAP device having a ramp function. 
Ramanan (2012/0179061) is cited to show a detection of sleep condition having a ramp function. 
Lalonde (2014/0123977) is cited to show a PAP device having a ramp function. 

Hill (6,401,713) is cited to show an apparatus for providing continuous positive airway pressure having a ramp function. 
Bassin (2008/0283060) is cited to show an apparatus for providing continuous positive airway pressure having a ramp function.
Reed (2007/0193583) is cited to show an apparatus for providing continuous positive airway pressure having a ramp function.
Miles (5,353,788) is cited to show an apparatus for providing continuous positive airway pressure having a ramp function.
Ahmad (2015/0068529) is cited to show an apparatus for providing continuous positive airway pressure having a ramp function.
Baloa Welzien (2014/0034055) is cited to show an apparatus for providing continuous positive airway pressure having a ramp function.
Childers (7,469,698) is cited to show an apparatus for providing continuous positive airway pressure having a ramp function.
Desfossez (2010/0011307) is cited to show an interface for inputting a ramp time. 
Messenger (2008/0060647) is cited to show a system and method for delivering a breathing gas having a ramp function. 
Ogden (5,682,878) is cited to show a start-up ramp system for CPAP system with multiple ramp shape selection. 
Nicolazzi (2008/0097234) is cited to show a gas delivery apparatus having a ramp function. 
TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785